                                           Case 5:20-cv-01660-NC Document 39 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SALINAS VALLEY MEMORIAL                          Case No. 17-cv-07076-SVK
                                         HEALTHCARE SYSTEM,
                                   8
                                                        Plaintiff,                        ORDER RE AUGUST 31, 2020
                                   9                                                      MEDIATION STATUS REPORTS
                                                  v.
                                  10                                                      Re: Dkt. Nos. 167, 168
                                         MONTEREY PENINSULA
                                  11     HORTICULTURE, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14     MONTEREY PENINSULA                               Case No. 20-cv-01660-NC
                                         HORTICULTURE, INC., et al.,
                                  15                                                      ORDER RE AUGUST 31, 2020
                                                        Plaintiffs,                       MEDIATION STATUS REPORTS
                                  16
                                                  v.                                      Re: Dkt. Nos. 37, 38
                                  17
                                         EMPLOYEE BENEFIT MANAGEMENT
                                  18     SERVICES, INC.,
                                  19                    Defendant.

                                  20          Having reviewed the parties’ mediation status reports, the Court hereby ORDERS as

                                  21   follows:

                                  22              1. The deadline for the global mediation in both cases is extended to September 15,

                                  23                   2020.

                                  24              2. The parties must file a joint mediation status report by September 22, 2020.

                                  25          SO ORDERED.

                                  26   Dated: September 2, 2020

                                  27
                                                                                                  SUSAN VAN KEULEN
                                  28                                                              United States Magistrate Judge
